NO. 07-01-00452-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



MARCH 19, 2002

______________________________



JOSE VALLES, INDIVIDUALLY AND AS ADMINISTRATOR OF THE ESTATE OF MARIA VALLES, AND ON BEHALF OF JOHNNY JOE VALLES, ELIGIO VALLES, CARMEN PEREZ, ROSA VALLES AND HECTOR VALLES,



Appellant



v.



ALAN ABEL, M.D. AND COVENANT HEALTH SYSTEM, 



Appellee

_________________________________



FROM THE 242
ND
 DISTRICT COURT OF HALE COUNTY COUNTY;



NO. B31551; HON. EDWARD SELF, PRESIDING

_______________________________



Before BOYD, C.J., QUINN and REAVIS, J.J.

     Pending is the motion of appellant, Jose Valles, Individually and as Administrator of the Estate of Maria Valles and Johnny Joe Valles, Eligio Valles, Carmen Perez, Rose Valles and Hector Valles, to dismiss the appeal.  Appellants represent that they no longer desire to appeal given that “the Texas Supreme Court has issued an opinion which Appellants believe is dispositive of this appeal and which supports the trial court’s action in granting a motion for summary judgment . . .”  Notice of said motion was forwarded to appellee’s counsel, Jim Hund, on March 4, 2002, and, to date, the Court has not heard any opposition of said motion by Mr. Hund.  Accordingly, the motion is granted and the appeal is dismissed pursuant to Texas Rule of Appellate Procedure 42.1(a)(2).  

     Having dismissed the appeal at the personal request of the appellant, no motion for rehearing will be entertained, and the mandate will 
issue forthwith. 

 



Per Curiam



Do not publish.
8ç`âçif appellant desires to prosecute this appeal, whether appellant is indigent and entitled to appointed counsel;



If the trial court determines that appellant does want to continue the appeal and is indigent, then the trial court shall also take such measures as may be necessary to assure appellant effective assistance of counsel, including the appointment of new counsel if necessary.  The trial court should cause the clerk of this court to be furnished the name, address, and State Bar of Texas identification number of the newly-appointed or the newly-retained attorney.  Finally, the trial court shall execute findings of fact, conclusions of law, and such orders as the court may enter regarding the aforementioned issues and cause its findings and conclusions to be included in a supplemental clerk's record. A supplemental record of the hearing shall also be included in the appellate record.  Finally, the trial court shall file the supplemental clerk's record and the supplemental reporter's record with the Clerk of this Court by June 16, 2008.

It is so ordered.

                                   					      Per Curiam

Do not publish.